PITTMAN, Judge,
dissenting.
I respectfully dissent. Under § 25-4-78(2), Ala.Code 1975, a claimant for unemployment compensation is not entitled to benefits “[i]f he has left his most recent bona fide work voluntarily without good cause connected to such work.” In my view, Director, Department of Industrial Relations v. Ford, 700 So.2d 1388 (Ala.Civ.App.1997), is not sound authority for af*315firming the award of unemployment-compensation benefits to the claimant in this case because Ford applied too lenient a test of “good cause” in this context. I believe that the trial court instead should have applied the holding of Davis v. Sherer, 381 So.2d 643, 644 (Ala.Civ.App.1980), that a sole proprietor of a business that has ceased operation at the election of that proprietor “due to lack of operating funds, inadequate equipment or bad business management” is not entitled to unemployment compensation. I would thus overrule Ford to the extent that it is inconsistent with Davis and would reverse the judgment of the trial court in this case.